In a proceeding to invalidate a petition nominating Harry S. Taubenfeld as candidate for the public office of Trustee of the Village of Cedarhurst, the appeal is from a judgment of the Supreme Court, Nassau County (Roberto, J.), entered March 3, 1989, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The proceeding must be dismissed as jurisdictionally defective because the objector failed to join and serve a necessary party, that is, the other candidate whose name appears on the challenged petition (see, CPLR 1001 [a]; Matter of Miranda v Erie County Bd. of Elections, 59 AD2d 643; cf., Matter of McGoey v Black, 100 AD2d 635). Mangano, J. P., Lawrence, Hooper and Sullivan, JJ., concur.